DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill 2018/0187507.
In regard to claim 1, Hill discloses (fig. 3) a system for fluid communication comprising:
a rigid conduit assembly in fluid communication between a first component 30j and a second component 130b wherein the rigid conduit assembly comprises a wedge adapter seal 140d coupled to the second component 130b, the wedge adapter seal comprising:
a hard tube 30k having a radially projecting flange (see tube end 130’ in fig. 20); and
a wedge shaped body 240 comprising a base flange 143 and extending between a base flange face and a sealing face 143, wherein the hard tube is in fluid communication with the 
wherein the sealing face defines a first plane and the base flange face defines a second
plane, wherein the first plane and the second plane intersect at an angle between 5° and 75° (angle between surfaces 143 roughly 45 degrees in fig. 20).
In regard to claim 3, further comprising an integral seal feature 145 (groove for receiving an o-ring).
In regard to claim 6, wherein the wedge shaped body 340 further comprises a first bore 248b through the sealing face and a second bore 248a through the base flange face in fluid communication via a transition region.
In regard to claim 9, wherein the angle is defined by a clearance envelope describing an arc segment passing through the second plane and within a region described between the first plane and the second plane (see fig. 20 where 340 has the same shape as 302 of the present invention and would have a similar clearance envelope due to the same shape).
Allowable Subject Matter
Claims 2, 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 12-18 are allowed.
Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679